DETAILED ACTION
	This application has been examined. Claims 1-28 are pending.
 Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/26/2021 have been fully considered but they are moot in view of the new grounds for rejection.  
The Applicant presents the following argument(s) [in italics]:
… the novel limitations of amended Claim 1 now teach employing the detected correlation to increase an amount of detail for client requests that are monitored for network traffic and employ a selected portion of the one or more rules near the indicated turn for the monitored network flow and decrease the amount of detail monitored for network traffic away from the indicated turn for the monitored network flow. Clearly, Ho does not disclose or suggest this novel limitation…  
The Examiner respectfully disagrees with the Applicant. 

Barsheshet disclosed (re. Claim 1) employing the detected correlation to capture an amount of detail for client requests that are monitored for network traffic (Barsheshet-Paragraph 50, One instruction identifies the client to server flow traffic, including the OXM_OF_TCP_SEQ to identify the initial sequence number of the flow with the mask_M computed,  while the second instruction identifies the server-to-client flow traffic, including the OXM_OF_TCP_SEQ to identify the initial sequence number of the flow with the mask_N ) and employ a selected portion of the one or more rules   (Barsheshet-Paragraph 53, each instruction hit increments a counter Client-to-Server hit counter X [bytes] and Server-to-Client hit counter Y [bytes], Paragraph 63, probe table 510 is populated with a medium priority probe and termination instructions 511 to detect all SYN, SYN/ACK, FIN, FIN/ACK that are the TCP connection initiation packets  ) and 
executing one or more of the one or more rule actions based on the one or more satisfied rule prologues, wherein the one or more executed rule actions and the one or more satisfied rule prologues are each associated with a same rule. (Barsheshet-Paragraph 50, The action is to mirror all packets that the instruction applies to, which will result in the TCP_DATA_SIZE_DPI number of byte from the server to client direction to be mirrored to the controller 111 for further analysis , Paragraph 24, The central controller 111 provides inspected data (such as application metadata) to a plurality of application servers (collectively referred to as application servers 120,  for security applications (e.g., Firewall, intrusion detection, etc.), data analytic applications, and so on.) 
 
Ho disclosed (re. Claim 1) employing the detected correlation to increase an amount of detail monitored for network traffic near the indicated turn for the monitored network flow  (Ho-Figure 8,Paragraph 61, Any positive match 803 against the signatures database 802 would result in the detection and marking 804, and data/metadata extraction of a primary sub-transaction and its associated TCP connection 810)   and decrease the amount of detail monitored for network traffic away from the indicated turn for the monitored network flow  (Ho-Figure 8,Paragraph 61, The Examiner notes Ho Figure 8  wherein if there is no match then the HTTP request is NOT marked as a primary sub-transaction, which is equivalent to the reducing the detection of filtered network traffic away from the indicated turn because Ho does not further detect/filter /mark/store any of the incoming  sub-transactions until the next primary sub-transaction is detected )  wherein the decreasing of the amount of detail monitored is used to improve performance of the monitored network flow. (Ho-Paragraph 87, overall (net) response time of a web transaction can be, for the first time, measured inline and with precision ) 
The Examiner notes wherein Ho does not explicitly disclosed increasing or decreasing the amount of details monitored.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with 
 
At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine the Ho process of monitoring for sub-transaction data with the Terrell disclosure regarding transport-level information in TCP/IP protocol headers on packets sent and received by servers.  The Examiner notes Ho Figure 8  wherein if there is no match then the HTTP request is NOT marked as a primary sub-transaction, which is equivalent to the reducing the detection of filtered network traffic away from the indicated turn because Ho does not further detect/filter /mark/store any of the incoming  sub-transactions until the next primary sub-transaction is detected.  In context of Ho-Terrell it would have been an obvious and predictable result that the granular sub-transaction data would increase the amount of details at the desired context of the turn of traffic and conversely decrease the amount of details when there is no turn of traffic detected.   
 

Priority
	  The effective date of the claims described in this application is May 3, 2017.
    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 1-6,8-13,15-20,22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Barsheshet (US PGPUB 2017/0099196) further in view of Terrell (US PGPUB 2012/0278477) further in view of Ho (US PGPUB 2014/0310392) further in view of Macdonald (US Patent 6968554) further in view of Krieski (US PGPUB 2002/0156886) further in view of Rothstein (USPGPUB 2014/0269777) further in view of what was well-known in the networking art.
 	In regard to Claim 1
 	Barsheshet Paragraph 27-Paragraph 28 disclosed wherein each node 112 is configured to receive an incoming packet (either a request from a client device 130 or response for a server 140), analyze the packet's header, and perform the action (redirect the packet to controller 111 or send to destination server 140). The controller 111 also configures each of the network nodes 112 with mirroring instructions with a mirror action of X number of bytes within a packet. The mirrored bytes are sent to the controller 111 to perform the DPI analysis. Barsheshet Paragraph 24 disclosed wherein each network node 112 is configured to extract and send only a portion of a packet data that contains meaningful information. 
 	Barsheshet disclosed (re. Claim 1) a method for monitoring one or more network flows, wherein one or more processors in a network computer execute instructions for a plurality of applications that perform actions, comprising:
network node 112 includes a probe flow module 321 executes functions and/or implements logic to intercept TCP flags, redirect packets, and count sequence numbers ) to compare one or more characteristics of the one or more monitored network flows to one or more criteria, wherein the one or more criteria are provided by one or more filters; (Barsheshet- Paragraph 27-Paragraph 28   each node 112 is configured to receive an incoming packet (either a request from a client device 130 or response for a server 140), analyze the packet's header, and perform the action (redirect the packet to controller 111 or send to destination server 140). ) 
employing a filter engine application to filter network traffic (Barsheshet- Paragraph 37, processing units 314 and 323 uses instructions stored in the memories 313 and 322 respectively to execute tasks generally performed by the central controllers of SDN as well as to control and enable the operation of behavioral network intelligence processes )  based on the one or more filters and the comparison; and
employing a rule engine application (Barsheshet-Paragraph 37, instructions stored in the memories 313 and 322 respectively to execute tasks generally performed by the central controllers of SDN as well as to control and enable the operation of behavioral network intelligence processes )  to perform further actions, including:
 	providing one or more rules based on the filtered network traffic, wherein each rule is associated with one or more rule prologues and one or more rule actions; a set of mirroring instructions are generated using the mirror value and sent to the network nodes. Each such instruction defines the packets (designed at least by a specific source/destination IP addresses, and TCP sequences), the number of bytes, and the bytes that should be mirrored )
 	executing the one or more rule prologues on the filtered network traffic to provide one or more satisfied rule prologues, (Barsheshet-Paragraph 50, One instruction identifies the client to server flow traffic, including the OXM_OF_TCP_SEQ to identify the initial sequence number of the flow with the mask_M computed,  while the second instruction identifies the server-to-client flow traffic, including the OXM_OF_TCP_SEQ to identify the initial sequence number of the flow with the mask_N ) wherein the one or more satisfied rule prologues includes indicating a monitored non-sequential network flow; (Barsheshet-Paragraph 53, each instruction hit increments a counter Client-to-Server hit counter X [bytes] and Server-to-Client hit counter Y [bytes], Paragraph 63, probe table 510 is populated with a medium priority probe and termination instructions 511 to detect all SYN, SYN/ACK, FIN, FIN/ACK that are the TCP connection initiation packets  ) and 
executing one or more of the one or more rule actions based on the one or more satisfied rule prologues, wherein the one or more executed rule actions and the one or more satisfied rule prologues are each associated with a same rule. (Barsheshet-Paragraph 50, The action is to mirror all packets that the instruction applies to, which will result in the TCP_DATA_SIZE_DPI number of byte from the server to client direction to be mirrored to the controller 111 for further analysis , The central controller 111 provides inspected data (such as application metadata) to a plurality of application servers (collectively referred to as application servers 120,  for security applications (e.g., Firewall, intrusion detection, etc.), data analytic applications, and so on.) 
Barsheshet disclosed (re. Claim 1) employing the detected correlation to capture an amount of detail for client requests that are monitored for network traffic (Barsheshet-Paragraph 50, One instruction identifies the client to server flow traffic, including the OXM_OF_TCP_SEQ to identify the initial sequence number of the flow with the mask_M computed,  while the second instruction identifies the server-to-client flow traffic, including the OXM_OF_TCP_SEQ to identify the initial sequence number of the flow with the mask_N ) and employ a selected portion of the one or more rules   (Barsheshet-Paragraph 53, each instruction hit increments a counter Client-to-Server hit counter X [bytes] and Server-to-Client hit counter Y [bytes], Paragraph 63, probe table 510 is populated with a medium priority probe and termination instructions 511 to detect all SYN, SYN/ACK, FIN, FIN/ACK that are the TCP connection initiation packets  ) and 
executing one or more of the one or more rule actions based on the one or more satisfied rule prologues, wherein the one or more executed rule actions and the one or more satisfied rule prologues are each associated with a same rule. (Barsheshet-Paragraph 50, The action is to mirror all packets that the instruction applies to, which will result in the TCP_DATA_SIZE_DPI number of byte from the server to client direction to be mirrored to the controller 111 for further analysis , Paragraph 24, The central controller 111 provides inspected data (such as application metadata) to a plurality of application servers (collectively referred to as application servers 120,  for security applications (e.g., Firewall, intrusion detection, etc.), data analytic applications, and so on.) 

 	While Barsheshet substantially disclosed the claimed invention Barsheshet did not disclose (re. Claim 1) (re. Claim 1) wherein one or more universal payload analysis (UPA) engines are employed to analyze protocols that are one or more of custom or unsupported natively by the network computer and extract packet payload data from the filtered network traffic. 
 	While Barsheshet substantially disclosed the claimed invention Barsheshet did not disclose (re. Claim 1) indicating that a turn is occurring on a monitored non-sequential network flow of packets between one or more servers and clients based on detection of one or more of a response-request data pattern or a new transaction data pattern, wherein the indication of the turn identifies the detected pattern regarding the monitored network flow in the packets’ payload data.
 	While Barsheshet substantially disclosed the claimed invention Barsheshet did not disclose (re. Claim 1) ‘employing one or more state machines to classify the protocols by mimicking state changes in the monitored network flows’ .   
 	While Barsheshet substantially disclosed the claimed invention Barsheshet did not disclose (re. Claim 1) employing the protocol classification to enable subsequent classification of one or more applications associated with the monitored network flows.
detecting a correlation of the indicated turn at layer four and layer seven of the Open System Interconnection (OSI) model for the monitored network flow;’     and  -- ‘an affirmative correlation of the indicated turn at both layer four and layer seven of the OSI model ’ .  
While Barsheshet substantially disclosed the claimed invention Barsheshet did not disclose (re. Claim 1) employing the detected correlation to increase an amount of detail monitored for network traffic near the indicated turn for the monitored network flow      and decrease the amount of detail monitored for network traffic away from the indicated turn for the monitored network flow.
While Barsheshet substantially disclosed the claimed invention Barsheshet did not disclose (re. Claim 1) reducing detection of filtered network traffic in the monitored network flow that is unassociated with the detected correlation, wherein the reduced detection is provided to improve performance of the monitored network flow.
	Terrell Paragraph 107 disclosed an adudump utility tool for  analyzing the performance of services, based on transport-level information in TCP/IP protocol headers on packets sent and received by servers. Terrell Paragraph 107 disclosed building a compact representation of the application-level dialog carried over the connection. Terrell Paragraph 119 thru Paragraph 120 disclosed characterizing a sequence of bidirectional application-level interactions between endpoints of each connection and delays between the interactions. Terrell Paragraph 148 disclosed wherein the adudump tool reports the individual elements of the A-B-T model as "ADU" records. The direction of an ADU indicates whether it is a request or a response. The 
 	Terrell disclosed (re. Claim 1) indicating that a turn is occurring on a monitored network flow of packets between one or more servers and clients  (Terrell-Figure 3, Paragraph 185, ) and a detection of the turn. (Terrell-Paragraph 174, checks for the existence of an ADU in progress on the outbound flow. For sequential connections, the outbound flow is finished with its ADU when the inbound flow begins sending data (and vice versa). In that case, the outbound flow is marked as inactive, and the now complete outbound ADU is reported, including its direction (  indicates the opposite direction), Paragraph 191 , sequence numbers and acknowledgment numbers can be used to determine ADU sizes as well as a change in the directionality of data transmission)   based on detection of one or more of a response-request data pattern or a new transaction data pattern.  (Terrell-Paragraph 187, Monitor 114 may utilize the SYN, ACK, SYN-ACK exchange to identify the start of the ADU exchange , Paragraph 191, sequence numbers and acknowledgment numbers can be used to determine ADU sizes as well as a change in the directionality of data transmission ) 
 	Barsheshet and Terrell are analogous art because they present concepts and practices regarding monitoring and filtering of application data flows.  At the time of the effective filing date of the claimed invention it would have been obvious to combine 
 	While Barsheshet-Terrell substantially disclosed the claimed invention Barsheshet-Terrell did not disclose (re. Claim 1) (re. Claim 1) wherein one or more universal payload analysis (UPA) engines are employed to analyze protocols that are one or more of custom or unsupported natively by the network computer and extract packet payload data from the filtered network traffic.
 	While Barsheshet-Terrell substantially disclosed the claimed invention Barsheshet-Terrell did not disclose (re. Claim 1)  a monitored non-sequential network flow , indicating that a turn is occurring wherein the indication of the turn identifies the detected pattern regarding the monitored network flow in the packets’ payload data.
 While Barsheshet-Terrell substantially disclosed the claimed invention Barsheshet-Terrell did not disclose (re. Claim 1)  ‘employing one or more state machines to classify the protocols by mimicking state changes in the monitored network flows’.
While Barsheshet-Terrell substantially disclosed the claimed invention Barsheshet-Terrell did not disclose (re. Claim 1) employing the protocol classification to enable subsequent classification of one or more applications associated with the monitored network flows.
detecting a correlation of the indicated turn at layer four and layer seven of the Open System Interconnection (OSI) model for the monitored network flow;’     and  -- ‘an affirmative correlation of the indicated turn at both layer four and layer seven of the OSI model ’ .  
While Barsheshet-Terrell substantially disclosed the claimed invention Barsheshet-Terrell did not disclose (re. Claim 1) employing the detected correlation to increase an amount of detail monitored for network traffic near the indicated turn for the monitored network flow      and decrease the amount of detail monitored for network traffic away from the indicated turn for the monitored network flow.

While Barsheshet-Terrell substantially disclosed the claimed invention Barsheshet-Terrell did not disclose (re. Claim 1) reducing detection of filtered network traffic in the monitored network flow that is unassociated with the detected correlation, wherein the reduced detection is provided to improve performance of the monitored network flow.
 	Ho Figure 2,Paragraph 38, Figure 8,Paragraph 61 thru Paragraph 63,Figure 9, Paragraph 66 thru Paragraph 67, Paragraph 73 disclosed wherein signatures- and context-driven application searches can be executed across multiple buffered (at the proxy 103) TCP packets and their payloads in a single TCP connection, in both directions (or more accurately, two spliced TCP connections acting as a single TCP connection). An example of such a DPI/message search would be string and regex search for a TCP connection and associated packet(s) with an incoming HTTP GET 
 	Ho disclosed (re. Claim 1) a monitored non-sequential network flow,(Ho-Paragraph 33, intelligent proxy 103 intercepts and processes all TCP flows/packets and HTTP(S) messages 112 into and out of a datacenter 104 , Paragraph 41,Paragraph 52, The transactions patterns/signatures defined--via transaction manager 204 and policy manager 201 (and datacenter administrators or automated cloud services)--are stateful in a HTTP sense (across multiple HTTP messages), through which multiple HTTP messages (both ingress and egress directions, detected and previously processed by classifier 211) are grouped together (correlated) by the transaction analyzer 206 into "sub-transactions," and the appropriate sets of "sub-transactions" are further grouped together (correlated) into end-to-end web transactions)   indicating that a turn is occurring (Ho-Paragraph 45, web applications are broken down into three (major) constituent steps during their operations end-to-end , Paragraph 61, detect and to classify web transactions inflight, these operations are taken by the intelligent proxy 103 in the ingress direction (from client to intelligent proxy/datacenter), first to detect and process the primary sub-transactions )  and a detection of the turn (Ho-Paragraph 66, For the egress direction (datacenter to client), the intelligent proxy 103 performs similar steps and processing to detect and process the responses and traffic associated with the corresponding primary sub-transactions (after their requests' detection via the algorithms detailed before and illustrated in FIG. 8) wherein the indication of the turn identifies the detected pattern regarding the monitored network flow in the packets’ payload data (Ho-Paragraph 68, Upon successful detection 903 of a response of the primary sub-transaction (a successful string match), the classifier 211 marks the success of detecting the HTTP response message 904 and stores the related data for further analysis ) 
Ho disclosed (re. Claim 1) ‘detecting a correlation of the indicated turn at layer four and layer seven of the Open System Interconnection (OSI) model for the monitored network flow;’  ( Ho-Paragraph 45, web applications are broken down into three (major) constituent steps during their operations end-to-end , Paragraph 61, detect and to classify web transactions inflight, these operations are taken by the intelligent proxy 103 in the ingress direction (from client to intelligent proxy/datacenter), first to detect and process the primary sub-transactions , Paragraph 66, For the egress direction (datacenter to client), the intelligent proxy 103 performs similar steps and processing to detect and process the responses and traffic associated with the corresponding primary sub-transactions (after their requests' detection via the algorithms detailed before and illustrated in FIG. 8 )  --  and  -- ‘an affirmative correlation of the indicated turn at both layer four and layer seven of the OSI model ’   (Ho-Paragraph 40, Time-stamping at application (HTTP message and metadata) level should be associated with the corresponding time-stamping at the TCP packet/header level (e.g., TSopt) so that further analysis can be performed by the timing analyzer 203 for response-related measurements and reconstructions, Paragraph 41, A transaction analyzer 206 uses transaction patterns/signatures 205 to--together with classifier 211 (above)--discover and detect web transactions at protocol-speed and to initiate additional processing, such as chronographic functions and timing analysis (FIG. 2). The transactions patterns/signatures defined--via transaction manager 204 and policy manager 201 (and datacenter administrators or automated cloud services)--are stateful in a HTTP sense (across multiple HTTP messages), through which multiple HTTP messages (both ingress and egress directions, detected and previously processed by classifier 211) are grouped together (correlated) by the transaction analyzer 206  ) 
 Ho disclosed (re. Claim 1) employing the detected correlation to increase an amount of detail monitored for network traffic near the indicated turn for the monitored network flow  (Ho-Figure 8,Paragraph 61, Any positive match 803 against the signatures database 802 would result in the detection and marking 804, and data/metadata extraction of a primary sub-transaction and its associated TCP connection 810)   and decrease the amount of detail monitored for network traffic away from the indicated turn for the monitored network flow  (Ho-Figure 8,Paragraph 61, The Examiner notes Ho Figure 8  wherein if there is no match then the HTTP request is NOT marked as a primary sub-transaction, which is equivalent to the reducing the detection of filtered network traffic away from the indicated turn because Ho does not further detect/filter /mark/store any of the incoming  sub-transactions until the next primary sub-transaction is detected )  wherein the decreasing of the amount of detail monitored is used to improve performance of the monitored network flow (Ho-Paragraph 87, overall (net) response time of a web transaction can be, for the first time, measured inline and with precision ) 

 	Barsheshet,Terrell and Ho are analogous art because they present concepts and practices regarding monitoring and filtering of application data flows.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Ho into Barsheshet-Terrell.  The motivation for said combination would have been to diagnose and report overall (net) response time of a web transaction measured inline and with precision.(Ho-Paragraph 87)
The Examiner notes wherein Ho does not explicitly disclosed increasing or decreasing the amount of details monitored.
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of  (A) Combining prior art elements according to known methods to yield predictable results;  and (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 
 
At the time of the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the networking art to combine the Ho process of monitoring for sub-transaction data with the Terrell disclosure regarding transport-level information in TCP/IP protocol headers on packets sent and received by servers.  The Examiner notes Ho Figure 8 wherein if there is no match then the HTTP request is NOT marked as a primary sub-transaction, which is equivalent to the reducing the detection of filtered network traffic away from the indicated turn because Ho does not further detect/filter /mark/store any of the incoming  sub-transactions until the next primary sub-transaction is detected.  In context of Ho-Terrell it would have been an obvious and predictable result that the granular sub-transaction data would increase the amount of details at the desired context of the turn of traffic and conversely decrease the amount of details when there is no turn of traffic detected.   

 	While Barsheshet-Terrell-Ho substantially disclosed the claimed invention Barsheshet-Terrell-Ho did not disclose (re. Claim 1) wherein one or more universal payload analysis (UPA) engines are employed to analyze protocols that are one or more of custom or unsupported natively by the network computer and extract packet payload data from the filtered network traffic. 
While Barsheshet-Terrell-Ho  substantially disclosed the claimed invention Barsheshet-Terrell-Ho did disclose (re. Claim 1) ‘employing one or more state machines to classify the protocols by mimicking state changes in the monitored network flows’.
While Barsheshet-Terrell-Ho substantially disclosed the claimed invention Barsheshet-Terrell-Ho did disclose (re. Claim 1) employing the protocol classification to enable subsequent classification of one or more applications associated with the monitored network flows.


 Macdonald disclosed (re. Claim 1) wherein one or more universal payload analysis (UPA) engines are employed to analyze protocols ( Macdonald-Column 12 Lines 40-45, The SarAddDu( ) API is used by a protocol interpreter (PI) to instruct the SAR decode engine to extract the payload of a protocol data unit (PDU) to a circuit flow object, Column 8 Lines 40-55 , disclosed unpacking the payloads from the protocol data units as instructed by a protocol interpreter associated with the protocol layer that created the protocol data units, and for creating and maintaining a flow object database that holds flow objects representing the data flows at each protocol layer. The flow objects are arranged in a hierarchical flow tree data structure corresponding to the layers in the protocol stack.) that are one or more of custom or unsupported natively by the network computer ( Macdonald-Column 6 Lines 55-65, there are two connections between the computers at the transport protocol layer, one for retrieving HTML formatted web pages using the HTTP application protocol and one for retrieving data from a Microsoft SQL database using a tabular data stream (TDS) protocol )   and extract packet payload data from the filtered network traffic. ( Macdonald-Column 12 Lines 40-45, The SarAddDu( ) API is used by a protocol interpreter (PI) to instruct the SAR decode engine to extract the payload of a protocol data unit (PDU) to a circuit flow object, Column 8 Lines 40-55 , disclosed unpacking the payloads from the protocol data units as instructed by a protocol interpreter associated with the protocol layer that created the protocol data units, and for creating and maintaining a flow object database that holds flow objects representing the data flows at each protocol layer. The flow objects are arranged in a hierarchical flow tree data structure corresponding to the layers in the protocol stack.)
 Barsheshet,Terrell,Ho and Macdonald are analogous art because they present concepts and practices regarding monitoring and filtering of application data flows.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Macdonald into Barsheshet-Terrell-Ho.  The motivation for said combination would have been to manage data flow storage structures that are common for all protocol interfaces, further reducing the complexity of the individual protocol interpreter and eliminating the need for specialized interfaces previously required to pass data from layer to layer. (Macdonald-Column 2 Lines 10-25) 
While Barsheshet-Terrell-Ho-Macdonald substantially disclosed the claimed invention Barsheshet-Terrell-Ho-Macdonald did disclose (re. Claim 1) ‘employing one or more state machines to classify the protocols by mimicking state changes in the monitored network flows’.
While Barsheshet-Terrell-Ho-Macdonald substantially disclosed the claimed invention Barsheshet-Terrell-Ho-Macdonald did disclose (re. Claim 1) employing the protocol classification to enable subsequent classification of one or more applications associated with the monitored network flows.

Krieski Paragraph 50 disclosed wherein protocol system 100 provides for emulation which consists of defining finite state machines that contain stimulus events, responses to those events, and transitions among states.
Krieski disclosed (re. Claim 1) ‘employing one or more state machines to classify the protocols by mimicking state changes in the monitored network flows’.(Krieski -Paragraph 167,protocol emulation logic 1102. The user provides protocol emulation logic 1102 by starting and stopping finite state machines in the protocol finite state machine library 118 ) 

Barsheshet,Terrell,Ho and Krieski  are analogous art because they present concepts and practices regarding monitoring and filtering of application data flows.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Krieski  into Barsheshet-Terrell-Ho.  The motivation for said combination would have been to implement a generic solution that allows any current and future protocol to be monitored on a user interface by eliminating a need to write protocol specific software. (Krieski -Paragraph 15)
While Barsheshet-Terrell-Ho-Macdonald substantially disclosed the claimed invention Barsheshet-Terrell-Ho-Macdonald did disclose (re. Claim 1) employing the protocol classification to enable subsequent classification of one or more applications associated with the monitored network flows.
Rothstein Paragraph 33 disclosed classifying the network traffic according to communication protocols that are used. The NMD may categorize the traffic where 
Rothstein disclosed (re. Claim 1)  employing the protocol classification to enable subsequent classification of one or more applications associated with the monitored network flows. (Rothstein-Paragraph 110, The NMD may categorize the traffic where categories might include file transfers, streaming audio, streaming video, database access, interactive, gaming, or the like. The NMD may determine whether the network traffic corresponds to known communications protocols, such as, for example, HTTP, FTP, SMTP, RTP, TDS , Paragraph 33, wherein protocol classification may be a necessary precondition to application classification ) 
Barsheshet,Terrell,Ho and Rothstein  are analogous art because they present concepts and practices regarding monitoring and filtering of application data flows.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Rothstein  into Barsheshet-Terrell-Ho.  The motivation for said combination 

	In regard to Claim 8
Claim 8 (re. a system) recites substantially similar limitations as Claim 1.   Claim 8 is rejected on the same basis as Claim 1.
	Further Barsheshet-Terrell-Ho-Macdonald-Krieski disclosed (re. Claim 8) a network computer (Barsheshet-Paragraph 24, network node 112 is configured to determine if an incoming packet requires inspection or not)  comprising a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processors that execute instructions that perform actions.
 	Further Barsheshet-Terrell-Ho-Macdonald-Krieski disclosed (re. Claim 8) a client computer (Barsheshet-Paragraph 22, client device 130 may be, for example, a smart phone, a tablet computer, a personal computer, a laptop computer, a wearable computing device ) comprising a transceiver that communicates over the network; a memory that stores at least instructions; and one or more processors that execute instructions that perform actions.
	In regard to Claim 15
Claim 15 (re. non-transitory storage media) recites substantially similar limitations as Claim 1.   Claim 15 is rejected on the same basis as Claim 1.
	In regard to Claim 22

	In regard to Claim 2,9,16,23
 	Barsheshet-Terrell-Ho-Macdonald-Krieski disclosed (re. Claim 2,9,16,23) wherein providing the one or more rules, further comprises, providing the one or more rules based on which of the one or more filters are associated with the filtered network traffic. (Barsheshet-Paragraph 69, a set of mirroring instructions are generated using the mirror value and sent to the network nodes. Each such instruction defines the packets (designed at least by a specific source/destination IP addresses, and TCP sequences), the number of bytes, and the bytes that should be mirrored )
	In regard to Claim 3,10,17,24
 	Barsheshet-Terrell-Ho-Macdonald-Krieski disclosed (re. Claim 3,10,17,24) wherein the one or more criteria provided by the one or more filters include one or more discoveries of one or more new network flows or one or more new network devices on a monitored network.(Barsheshet-Paragraph 42, create a new bi-directional flow-id with M and N sequence numbers identified and the sequence mask logic can be calculated respective thereof ) 
	In regard to Claim 4,11,18,25
Barsheshet-Terrell-Ho-Macdonald-Krieski disclosed (re. Claim 4,11,18,25) wherein executing the one or more rule prologues on the filtered network traffic, further comprises, inspecting payload contents of one or more network packets that are included in the filtered network traffic.(Barsheshet-Paragraph 43, DPI flow detection module 311 implements or executes a sequence mask logic that computes a mask for the initial trapped sequence numbers (M and N) to be used for a new flow to be configured into the node 112. Specifically, the computed mask is used to define new mirroring instructions to allow mirroring of a number of bytes from the TCP session in both directions. The computed mask value specifies which bytes respective of the correct sequence number would be required to mirror from the TCP session ) 
	In regard to Claim 5,12,19,26
Barsheshet-Terrell-Ho-Macdonald-Krieski disclosed (re. Claim 5,12,19,26) wherein executing the one or more rule prologues on the filtered network traffic, further comprises, employing one or more state machines (Terrell-Paragraph 119, data processing module adudump tool ) to compare one or more state transitions in the filtered network traffic to one or more expected state transitions. (Terrell-Paragraph 149, information about the connection context  is reported by adudump tool )
	In regard to Claim 6,13,20,27
Barsheshet-Terrell-Ho-Macdonald-Krieski disclosed (re. Claim 6,13,20,27) wherein the one or more criteria provided by the one or more filters include one or more of a network protocol, an application protocol, an application type, a traffic rate, or tuple information of the one or more monitored network flows.(Barsheshet-Paragraph 69, a set of mirroring instructions are generated using the mirror value and sent to the network nodes. Each such instruction defines the packets (designed at least by a specific source/destination IP addresses, and TCP sequences), the number of bytes, and the bytes that should be mirrored ) 

Claims 7,14,21,28 are rejected under 35 U.S.C. 103 as being unpatentable over Barsheshet (US PGPUB 2017/0099196) further in view of Terrell (US PGPUB 2012/0278477) further in view of Ho (US PGPUB 2014/0310392) further in view of Macdonald (US Patent 6968554) further in view of Krieski (US PGPUB 2002/0156886) further in view of Rothstein (USPGPUB 2014/0269777).
	In regard to Claim 7,14,21,28
Barsheshet-Terrell-Ho disclosed (re. Claim 7,14,21,28) wherein executing the one or more of the one or more rule actions further comprises, providing one or more portions of the filtered network traffic for analysis. (Barsheshet- Paragraph 27-Paragraph 28,  each node 112 is configured to receive an incoming packet (either a request from a client device 130 or response for a server 140), analyze the packet's header, and perform the action (redirect the packet to controller 111 or send to destination server 140). )
While Barsheshet-Terrell-Ho substantially disclosed the claimed invention Barsheshet-Terrell-Ho did not disclose (re. Claim 7,14,21,28) providing network traffic to universal payload analysis (UPA) engines.
Macdonald Column 8 Lines 40-55 disclosed unpacking the payloads from the protocol data units as instructed by a protocol interpreter associated with the protocol layer that created the protocol data units, and for creating and maintaining a flow object database that holds flow objects representing the data flows at each protocol layer. The flow objects are arranged in a hierarchical flow tree data structure corresponding to the layers in the protocol stack.
The SarAddDu( ) API is used by a protocol interpreter (PI) to instruct the SAR decode engine to extract the payload of a protocol data unit (PDU) to a circuit flow object, Column 8 Lines 40-55 , disclosed unpacking the payloads from the protocol data units as instructed by a protocol interpreter associated with the protocol layer that created the protocol data units, and for creating and maintaining a flow object database that holds flow objects representing the data flows at each protocol layer. The flow objects are arranged in a hierarchical flow tree data structure corresponding to the layers in the protocol stack.)
Barsheshet,Terrell  and Macdonald are analogous art because they present concepts and practices regarding monitoring and filtering of application data flows.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Macdonald into Barsheshet-Terrell-Ho.  The motivation for said combination would have been to manage data flow storage structures that are common for all protocol interfaces, further reducing the complexity of the individual protocol interpreter and eliminating the need for specialized interfaces previously required to pass data from layer to layer. (Macdonald-Column 2 Lines 10-25)

Conclusion
Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the 
 	 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/GREG C BENGZON/Primary Examiner, Art Unit 2444